Opinion by
Judge Mencer,
This is an appeal by R. C. Hopkins from an order of the Court of Common Pleas of Bucks County affirming the denial of appellant’s application for a special exception by the Zoning Hearing Board of Chalfont Borough.
We affirm on the opinion of Judge Mountenay, written for the Court of Common Pleas of Bucks County and reported at 29 Bucks Co. Law Rep. 98 (1976).
Order
And Now, this 13th day of July, 1978, the order of the Court of Common Pleas of Bucks County in the above captioned case, dated July 15, 1976, is affirmed.